Battle, J. Appellant contends that the judgment rendered against him should be reversed for the following reasons: Mrst. Because the bail bond upon which this action is based was executed before the sheriff had authority to accept it. Second. Because Aycock, the person for whom he became bail by the execution of -said bond, was in custody at the time of his escape. Third. Because there was no consideration for the bond, Aycock never having been discharged from the custody of the sheriff. We will consider these contentions in the order named. Mrst. The recitals in the bond show that C. F. Aycock, the person for whom appellant became bail, was “admitted to bail in the sum of one thousand dollars,” which the appellant in his answer admitted, and the court so found, in this action. The agreed statement of facts does' not show anything to the contrary. When the amount of the bail was fixed, it was lawful for the sheriff to take it and discharge the prisoner from custody for the charge mentioned or referred to in the bond of the bail, without any authorization for that purpose by the court. The statute authorized him to do so. Sand. & H. Dig. §§ 2014, 2015. Second. The fact that Aycock was in custody at the time of his escape did not discharge his bail from his liability on the bond sued on. He was not in custody at the time his bail was bound for his appearance. The fact that he had been was no obstacle in the way of his appearance at a time subsequent thereto in the discharge of the obligation of his bail. Havis v. State, 62 Ark. 500; Stafford v. State, 10 Tex. App. 46. Third. The consideration of the bond of the bail was the discharge of Aycock from custody for the offense for which he had given bail to answer. It does not appear that he was ever held in custody for the same offense after the bond of his bail had been accepted and approved by the sheriff. He stood discharged from custody for said offense at the time of his escape, but he was under arrest for another and distinct offense. His bail executed the bond for his appearance with the understanding implied by law that he could be' arrested for any other offense. There was no failure of the consideration of the bond, or the condition upon which the bail executed it. If he was at any time unwilling for it to remain in force, he had the right to surrender Aycock, his principal, though in custody, and discharge himself from his obligation as bail. See cases cited above. Let the judgment be' affirmed.